Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is entered into on January 3, 2006, by and
between FreightCar America, Inc., a Delaware corporation (the “Company”), and
Christian Ragot (the “Executive”).

WHEREAS, the Company desires to employ the Executive on January 22, 2007, or
such later date mutually agreed by the parties when the Executive is able to
commence full-time employment with the Company, but not later than January 29,
2007 (the “Effective Date”), initially as its Chief Operating Officer and
subsequently as its President and Chief Executive Officer; and

WHEREAS, the Executive and the Company have reached agreement concerning the
terms and conditions of his employment and wish to formalize that agreement;

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
stated in this Agreement, the Executive and the Company agree as follows:

1. Employment, Position and Duties. From the Effective Date through the close on
business on April 30, 2007 (the “Promotion Time”), the Company shall employ the
Executive, and the Executive hereby agrees to serve the Company, as its Chief
Operating Officer. Beginning on the Promotion Time, the Company shall employ the
Executive, and the Executive hereby agrees to serve the Company, as its
President and Chief Executive Officer, and the Executive shall have such
responsibilities, duties and authority as are customarily associated with such
office. The Executive also hereby agrees to serve as an officer of such of the
Company’s subsidiaries (if any) as the Board shall reasonably request.

2. Board of Directors. As of the Effective Date, the Company’s Board of
Directors (the “Board”) shall elect the Executive to the Board. In accordance
with the Company’s bylaws, the Company shall nominate the Executive as a
director for shareholder approval at the 2007 annual meeting and at each annual
meeting thereafter during the Term in which his term as a director is due to
expire. Prior to his election as a director, the Executive shall submit such
resignations as are required from all directors by Company policy.

3. Term. The employment of the Executive by the Company pursuant to this
Agreement will commence as of the Effective Date and will terminate on
January 15, 2010; provided, however, that this Agreement, shall remain in effect
from year to year thereafter unless, not less than ninety (90) days prior to the
then termination of the term of this Agreement, either the Executive or the
Company shall deliver to the other written notice of his or its intention not to
continue in effect this Agreement, in which case this Agreement shall terminate
as of December 31 of the year in which such notice is given (the “Term”).

4. Duties. During the Term:

(a) After the Effective Date and before the Promotion Time, the Executive shall
report to the Company’s Chief Executive Officer.

(b) On and after the Promotion Time, the Executive shall report to the Company’s
Board and shall not be required to report to any individual.



--------------------------------------------------------------------------------

(c) The Executive will devote substantially his full working time and best
efforts, talents, knowledge and experience to serving the Company. However, the
Executive may devote reasonable working time to activities such as supervision
of personal investments and activities involving professional, charitable,
educational, religious and similar types of activities, speaking engagements and
membership on other boards of directors, provided such activities do not
interfere in any substantial way with the business of the Company; provided,
further, that, the Executive may serve on the board of directors of any other
for-profit company only with the prior written approval of the Board or of a
Board committee to which such approval shall have been delegated, which approval
will not be unreasonably withheld. The time involved in such activities shall
not be treated as vacation time. The Executive shall be entitled to keep any
amounts paid to him in connection with such activities (e.g., director fees and
honoraria).

(d) The Executive will perform his duties diligently and competently and shall
act in conformity with Company’s written and oral policies and within the
limits, budgets and business plans set by the Board. The Executive will at all
times during the Term adhere to and obey all of the rules and regulations in
effect from time to time relating to the conduct of executives of the Company.
Except as provided in (c) above, the Executive shall not engage in consulting
work or any trade or business for his own account or for or on behalf of any
other person, firm or company that competes, conflicts or interferes with the
performance of his duties hereunder in any way.

5. Place of Performance. In connection with the Executive’s employment by the
Company, the Executive shall be based at the Company’s offices in Johnstown, PA
or Chicago, IL, as the Executive shall elect, except for required travel on the
Company’s business.

6. Compensation and Related Matters. As compensation and consideration for the
performance by the Executive of the Executive’s duties, responsibilities and
covenants pursuant to this Agreement, the Company will pay the Executive and the
Executive agrees to accept in full payment for such performance the amounts and
benefits set forth below:

(a) Salary. Commencing as of the Effective Date, the Company shall pay to the
Executive an annual base salary (“Base Salary”) of five hundred thousand dollars
($500,000). At the Promotion Time, Executive’s Base Salary shall increase, on a
prospective basis, to five hundred fifty thousand dollars ($550,000).
Thereafter, the Board, or such committee of the Board as is responsible for
setting the compensation of senior executive officers, shall review the
Executive’s performance and Base Salary annually in January of each year, in
light of competitive data, the Company’s performance, and Executive’s
performance, and determine whether to increase the Executive’s Base Salary on a
prospective basis. The first review shall be in January 2008. Such adjusted
annual salary then shall become the Executive’s “Base Salary” for purposes of
this Agreement. The Executive’s annual Base Salary shall not be reduced after
any increase, without the Executive’s consent. The Company shall pay the
Executive’s Base Salary according to payroll practices in effect for all senior
executive officers of the Company.

(b) Annual Bonus. The Executive will be eligible for an annual cash bonus (the
“Bonus”), based on performance, and calculated as a percentage of the
Executive’s

 

- 2 -



--------------------------------------------------------------------------------

Base Salary. Initially, the Executive will participate in the Company’s current
RONA plan at an 80% level, which would give the Executive the opportunity of a
Bonus payout equal to 120% of the Executive’s Base Salary. In any plan adopted
by the Company to replace the current RONA plan, the Executive’s participation
will have a potential payout at least equal to his potential payout for 2007
under the current RONA plan.

The Company intends that the Bonus will be paid within 2 1/2 months of the close
of the Company’s fiscal year, but in no event later than the end of the
Company’s first fiscal quarter. In the event that payments are not made within
2 1/2 months of the close of the Company’s fiscal year, it is the Company’s
intent that this Agreement be construed in a manner consistent with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).

(c) Equity Compensation. On the Effective Date, the Company shall award the
Executive forty thousand (40,000) shares of Restricted Stock in accordance with
and subject to the terms of the FreightCar America, Inc. 2005 Long Term
Incentive Plan, vesting in three equal annual installments beginning on the
first anniversary of the Effective Date. This Restricted Stock award would
become fully vested upon a Change in Control. This award reflects both an
ongoing long-term incentive and a consideration of certain unvested long-term
incentives at Terex Corporation (or any of its affiliates) (together referred to
as “Terex”) that will not vest as a result of the Executive’s joining the
Company. In any long-term incentive plan adopted by the Company in the future,
the Executive’s participation will have an annual target award equal to at least
$1 million to the Executive if all goals, which shall be set in a manner
intended to be achievable at target performance, are met.

(d) Signing Bonus. The Company will pay the Executive One hundred fifty thousand
dollars ($150,000) on the Effective Date, which amount shall be non-refundable
to the Company but otherwise shall be treated as an advance against the Foregone
Bonus Amount and the Foregone LTIP Amount that the Executive may receive under
paragraph (e) below.

(e) Make Whole Agreement. It is anticipated that as a result of the Executive’s
terminating his employment with Terex, Terex will not pay the Executive an
annual incentive bonus for the 2006 calendar year of $320,000, which otherwise
would have been paid on or about March 15, 2007 (the “Foregone Bonus Amount”),
and/or the long-term incentive award that would have been payable on March 15,
2007, of one million seven hundred fifty thousand dollars ($1,750,000) (the
“Foregone LTIP Amount”). Following the Effective Date, unless the Executive has
notified the Chairman of the Board’s Compensation Committee in writing that he
has received the Foregone Bonus Amount and/or the Foregone LTIP Amount, the
Company shall pay each such amount to the Executive on March 15, 2007. Upon
receipt of each payment, the Executive shall certify to the Company that Terex
has not paid the Executive any amount in respect of the Foregone Bonus Amount or
the Foregone LTIP Amount, as the case may be, or specify the amount of such
payment, which shall be an offset against the Company’s obligations under the
applicable payment.

 

- 3 -



--------------------------------------------------------------------------------

If subsequent to the receipt of the Foregone Bonus Amount or the Foregone LTIP
Amount,

(i) Terex makes any payment to the Executive in the nature of or similar to such
amounts, the Executive shall immediately notify the Chairman of the Board’s
Compensation Committee in writing and turn over to the Company the amount of
such payment from Terex up to the amount paid by the Company on a
dollar-for-dollar basis; or

(ii) The Executive voluntarily terminates his employment with the Company before
January 1, 2008, other than for Good Reason, the Executive will repay the full
amount of the Foregone LTIP Amount to the Company.

(f) Relocation. The Company will reimburse the Executive’s reasonable moving
expenses in relocating to the Chicago, Illinois metropolitan area, or an
alternative corporate headquarters location if the Board of Directors selects a
new headquarters location (which selection shall be with the consent of the
Executive); provided that, the Executive completes such move by the first
anniversary of the Effective Date. Until the Executive relocates, the Company
will pay or reimburse commuting expenses between the Executive’s home in
Connecticut and those locations at which the Executive needs to conduct business
on the Company’s behalf.

Pursuant to this section, the Company shall reimburse the reasonable expenses of
the Executive and his family for: (i) shipment of reasonable and customary
household goods, with up to sixty (60) days storage, from Connecticut to the
Chicago metropolitan area, (ii) shipment of up to two automobiles from
Connecticut to the Chicago metropolitan area, (iii) round trip air fare,
lodging, meals and related expenses for up to two pre-move home-finding trips
for the Executive, his spouse and children under age 21, (iv) realtor’s
commission on the sale of his residence in Connecticut, (v) closing costs on the
purchase of the new residence and (vi) one-way air transportation for the
Executive and his family from Connecticut to Chicago.

(g) Automobile Allowance. During his employment hereunder, the Company shall
provide the Executive with the use of an automobile chosen by the Executive with
lease payments of no more than seven hundred fifty dollars $750.00 per month
throughout the Term (adjusted from time to time in the discretion of the Board)
and pay all insurance and maintenance expenses with respect to such automobile.

(h) Other Benefits. The Executive shall be entitled to participate in or receive
benefits under any employee benefit plan, arrangement or perquisite made
available by the Company at any time during his employment hereunder to its
executive employees (collectively the “Benefit Plans”), including without
limitation each retirement, 401(k) and profit sharing plan, group life insurance
and accident plan, medical and dental insurance plans, and disability plan,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements; provided, however, that changes
may be made to a plan in which executives of the Company participate, including
termination of any such plan or arrangement, if such changes do not result in a
proportionately greater reduction in the rights of or benefits to the Executive
as compared with any other executive of the Company or is required by law or a
technical change.

 

- 4 -



--------------------------------------------------------------------------------

(i) Expenses. The Executive shall be entitled to receive an advance or prompt
reimbursement for all reasonable travel and entertainment expenses or other
out-of-pocket business expenses incurred by the Executive during the Term in
fulfilling the Executive’s duties and responsibilities hereunder, including all
expenses of travel and living expenses while away from home on business or at
the request of and in the service of the Company, provided that such expenses
are incurred and accounted for in accordance with the policies and procedures
established by the Company.

(j) Vacation. During his employment hereunder, the Executive shall be entitled
to paid vacations in each calendar year, determined in accordance with the
Company’s vacation policy but not less than four week per year. The Executive
shall also be entitled to all paid holidays and personal days given by the
Company to its executive employees.

(k) Country Club. During his employment hereunder, the Company shall pay
membership and basic dues for the Executive at the Sunnehanna Country Club or a
similar club selected by the Executive in the Chicago, Illinois metropolitan
area.

Any payments or benefits payable to the Executive under this Section 6 in
respect of any year during which the Executive is employed by the Company for
less than the entire such year shall, unless otherwise provided herein or in the
applicable plan or arrangement, be prorated in accordance with the number of
days in such year during which he is so employed; provided that annual dues or
payments previously made shall not require a refund or offset against other
amounts that may be due to the Executive.

7. Termination. The Company, upon action by the Board, may terminate the
Executive’s employment hereunder under the following circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. If, in the written opinion of a qualified physician selected by
the Company, the Executive shall become unable to perform his duties hereunder
with reasonable accommodation due to physical or mental illness that continues
for three months, the Company may terminate the Executive’s employment
hereunder.

(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon the Executive’s (i) willful
and continued failure substantially to perform his material duties with Company
(other than due to Disability), or the commission of any activities constituting
a material violation or material breach of any federal, state or local law or
regulation applicable to the activities of Company, in each case, after notice
thereof from the Board to the Executive and (where possible) a reasonable
opportunity for the Executive to cease and cure such failure, breach or
violation in all respects, (ii) fraud, breach of fiduciary duty, dishonesty,
misappropriation or other act that causes material damage to the Company’s
property or

 

- 5 -



--------------------------------------------------------------------------------

business, (iii) repeated absences from work such that the Executive is unable to
perform his employment or other duties in all material respects, other than due
to Disability or a condition that with the passage of time would become a
Disability, (iv) admission or conviction of, or plea of nolo contendere to, any
crime that, in the reasonable judgment of the Board, adversely affects the
Company’s reputation or the Executive’s ability to carry out the obligations of
his employment, (v) failure to reasonably cooperate with the Company in any
internal investigation or administrative, regulatory or judicial proceeding,
after notice thereof from the Board to the Executive and a reasonable
opportunity for the Executive to cure such non-cooperation or, (vi) act or
omission by in violation or disregard of the Company’s policies, including but
not limited to the harassment and discrimination policies and Standards of
Conduct of the Company then in effect, in such a manner as to cause significant
loss, damage or injury to the property, reputation or employees of the Company.
In addition, the Executive’s employment shall be deemed to have terminated for
Cause if, after the Executive’s employment has terminated, facts and
circumstances are discovered that would have justified a termination for Cause.
For purposes of this Agreement, no act or failure to act on the Executive’s part
shall be considered “willful” unless it is done, or omitted to be done, by him
in bad faith or without reasonable belief that his action or omission was in the
best interests of Company. Any act or failure to act based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, in good faith and in the best interests of the Company.

8. Compensation Upon Termination, Death or During Disability.

(a) Death. If the Executive’s employment is terminated by his death, the Company
shall within ninety days following the date of the Executive’s death, (i) pay
any Base Salary due to the Executive through the date of his death and any
unreimbursed expenses and (ii) pay to the Executive’s legal representative any
death benefits provided under any Benefit Plans in accordance with their terms,
and the Company shall, thereafter, have no further obligations to the Executive
under this Agreement.

(b) Disability. During any period that the Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness, the
Executive shall continue to receive his Base Salary, bonus and other benefits at
the rate then in effect for such period (offset by any payments to the Executive
received pursuant to disability benefit plans maintained by the Company) until
his employment is terminated, and the Company shall, thereafter, have no further
obligations to the Executive under this Agreement.

(c) Cause or By Executive Other than for Good Reason. If the Executive’s
employment is terminated by the Company for Cause or by the Executive for other
than Good Reason, the Company shall pay the Executive his Base Salary through
the date of termination and any unreimbursed expenses, and the Company shall,
thereafter, have no further obligations to the Executive under this Agreement.
For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s written consent, the occurrence of any of the following
circumstances: (i) a Change in Control pursuant to which the buyer does not
either assume this Agreement or otherwise agree to employ the

 

- 6 -



--------------------------------------------------------------------------------

Executive at or after the acquisition date on terms substantially comparable in
the aggregate to this Agreement, (ii) unless such circumstances are fully
corrected within 60 days after written notice thereof, the Company
(A) permanently and materially diminishes the Executive’s position, duties,
responsibilities, including without limitation reporting responsibilities
(B) materially reduces the Executive’s overall compensation, including Base
Salary, Bonus opportunity and equity award participation, (C) requires the
Executive to relocate his principal business office to a location not within 50
miles of the Company’s principal business office located in the Chicago,
Illinois metropolitan area, (D) does not promote the Executive to President and
Chief Executive Officer as of the Promotion Time or (E) the Executive is not
nominated for election to the Board during the term of this Agreement.

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if the conditions set forth in any one of the following paragraphs
shall have been satisfied:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including any securities beneficially owned by
such Person that were acquired directly from the Company or its affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or

(ii) the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (A) a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, at least 60%
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than 50% of
the combined voting power of the Company’s then outstanding securities; or

(iii) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.

For purposes of this Agreement, “Beneficial Owner” shall have the meaning
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). For purposes of this Agreement, “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used herein;
however, a Person shall not include (A) the Company or any of its subsidiaries,
(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

- 7 -



--------------------------------------------------------------------------------

(d) By Company Without Cause or By Executive for Good Reason. If the Company
terminates the Executive’s employment without Cause, or the Executive terminates
his employment for Good Reason, or if the Company fails to renew this Agreement,
then the Company shall provide the following payments and benefits:

(i) The Company shall pay the Executive his Base Salary through the date of
termination and all other unpaid amounts, if any, to which the Executive is
entitled as of the date of termination including (A) any expenses owed pursuant
to Section 5(i) (which amounts shall be paid in a lump sum within 10 days of
such date of termination), (B) any unpaid accrued vacation, and (C) amounts
under any compensation or benefit plan or program of the Company, at the time
such payments are payable to the Executive under the terms of such plan in light
of the circumstances in which such termination occurred;

(ii) The Company shall pay the Executive’s Base Salary for twenty-four
(24) months (or twelve months in the case of a non-renewal of this Agreement)
following the date of termination, provided that, if these payments must be
delayed for six months following the Executive’s termination due to the
restrictions of Code Section 409A(a)(2)(A)(i), the full amount of the
missed/delayed payments shall be made on the first day of the seventh calendar
month following the month in which the Executive terminated;

(iii) The Company shall make two payments to the Executive (one in the case of a
non-renewal of this Agreement), each equal to the greater of (A) the Executive’s
“target” Bonus for the year of termination or (B) the Bonus paid to the
Executive for the year prior to the year of termination, with the first payment
made on the first March 15 following the Executive’s termination and the second
payment made on the second March 15 following the Executive’s termination,
provided that if the first payment must be delayed for six months following the
Executive’s termination due to the restrictions of Code
Section 409A(a)(2)(A)(i), the first payments shall be made on the first day of
the seventh calendar month following the month in which the Executive
terminates;

(iv) The Company shall make available continued participation in the Company’s
group health benefit plan to the Executive and such members of his family who
participated in the group health plan at the time of Executive’s termination,
for a period of twenty-four (24) months (twelve months in the case of a
non-renewal of this Agreement), at the same costs and coverage levels and the
under the same general terms and provisions of such plan as apply to active
employees after the Executive’s termination; and

(v) No payments or benefits provided the Executive hereunder shall be reduced by
any amount the Executive may earn or receive from employment with another
employer or from any other source; provided that, in the case of a non-renewal
of this Agreement the obligation to make the contribution in (iv) shall cease
upon the Executive and his family being covered by a comprehensive health plan
of a subsequent employer.

 

- 8 -



--------------------------------------------------------------------------------

(e) The obligations of the Company to make payments and provide benefits under
this Section 8 shall survive the termination of this Agreement.

9. Restrictive Covenants

(a) Confidential Information. The Executive understands that the Company
possesses and will possess Confidential Information that is important to its
business. The Company devotes significant financial, human and other resources
to the development of its products, its customer base and the general goodwill
associated with its business and that the Company diligently maintains the
secrecy and confidentiality of its Confidential Information. For purposes of
this Agreement, “Confidential Information” is information that was or will be
developed, created, or discovered by or on behalf of the Company, or that became
or will become known by, or was or is conveyed to the Company, which has
commercial value in the Company’s business. Confidential Information is
sufficiently secret to derive economic value from its not being generally known
to other persons. “Confidential Information” means any and all financial,
technical, commercial or other information concerning the business and affairs
of the Company that is confidential and proprietary to the Company, including
without limitation, (i) information relating to the Company’s past and existing
customers and vendors and development of prospective customers and vendors,
including specific customer product requirements, pricing arrangements, payments
terms, customer lists and other similar information; (ii) inventions, designs,
methods, discoveries, works of authorship, creations, improvements or ideas
developed or otherwise produced, acquired or used by the Company; (iii) the
Company’s proprietary programs, processes or software, consisting of but not
limited to, computer programs in source or object code and all related
documentation and training materials, including all upgrades, updates,
improvements, derivatives and modifications thereof and including programs and
documentation in incomplete stages of design or research and development;
(iv) the subject matter of the Company’s patents, design patents, copyrights,
trade secrets, trademarks, service marks, trade names, trade dress, manuals,
operating instructions, training materials, and other industrial property,
including such information in incomplete stages of design or research and
development; and (v) other confidential and proprietary information or documents
relating to the Company’s products, business and marketing plans and techniques,
sales and distribution networks and any other information or documents which the
Company reasonably regards as being confidential.

Executive understands that the Company possesses or will possess “Company
Materials” that are important to its business. For purposes of this Agreement,
“Company Materials” are documents or other media or tangible items that contain
or embody Confidential Information or any other information concerning the
business, operations or future/strategic plans of the Company, whether such
documents have been prepared by Executive or by others. In consideration of
Executive’s employment by the Company, the compensation received by Executive
from the Company, and the Company’s agreement to give Executive access to
certain Confidential Information, Executive agrees as follows:

 

- 9 -



--------------------------------------------------------------------------------

(i) All Confidential Information and trade secret rights, and other intellectual
property and rights (collectively “Rights”) in connection therewith will be the
sole property of the Company. At all times, both during the Executive’s
employment by the Company and after its termination for any reason, the
Executive will keep in confidence and trust and will not use or disclose any
Confidential Information or anything relating to it without the prior written
consent of an officer of the Company except as may be necessary and appropriate
in the ordinary course of performing Executive’s duties to the Company.

(ii) All Company Materials will be the sole property of the Company. The
Executive agrees that during Executive’s employment by the Company, Executive
will not remove any Company Materials from the business premises of the Company
or deliver any Company Materials to any person or entity outside the Company,
except as Executive is required to do so in connection with performing the
duties of his employment. Executive further agrees that, immediately upon the
termination of Executive’s employment by Executive or by the Company for any
reason, or during Executive’s employment if so requested by the Company,
Executive will return all Company Materials, apparatus, equipment and other
physical property, or any reproduction of such property, excepting only
Executive’s copy of this Agreement.

(b) Noncompetition and Nonsolicitation. While employed by the Company and for a
period of twelve consecutive months thereafter (or twenty-four (24) consecutive
months following the date of termination of employment where the Executive is
being paid severance under Section 8(d) other than for non-renewal of this
Agreement), the Executive will not directly or indirectly:

(i) Contact, solicit, interfere with or divert any of the Company’s customers;

(ii) Participate or engage in, directly or indirectly (as an owner, partner,
employee, officer, director, independent contractor, consultant, advisor or in
any other capacity calling for the rendition of services, advice, or acts of
management, operation or control) in any business engaged in the manufacture of
railcars in North America; and

(iii) Solicit any person who is employed by the Company for the purpose of
encouraging that employee to join Executive as a partner, agent, employee or
otherwise in any business activity which is competitive with the Company.

For this purpose, service for a company that is engaged in several businesses
including the business of manufacturing railcars in North America, will not
constitute a competing business if the Executive has no line authority for the
business of manufacturing railcars and the employees of such competing business
do not report directly or through another individual to the Executive.

 

- 10 -



--------------------------------------------------------------------------------

(c) Forfeitures. In the event that the Executive materially breaches any of the
restrictions in this Section 9, he shall forfeit all of the applicable payments
and benefits under this Agreement, including but not limited to such payments
and benefits pursuant to Section 8, and the Company shall have the right to
recapture and seek repayment of any such applicable payments and benefits under
this Agreement.

(d) Intellectual Property. “Inventions” includes all improvements, inventions,
designs, formulas, works of authorship, trade secrets, technology, computer
programs, compositions, ideas, processes, techniques, know-how and data, whether
or not patentable, made or conceived or reduced to practice or developed by the
Executive, either alone or jointly with others, during the term of Executive’s
employment, including during any period prior to the date of this Agreement.
Except as defined in this Agreement, all Inventions that Executive makes,
conceives, reduces to practice or develops (in whole or in part, either alone or
jointly with others) during his employment will be the sole property of the
Company to the maximum extent permitted by law. The Executive agrees to assign
such Inventions and all Rights in them to the Company. Exemptions from this
agreement to assign may be authorized in those circumstances where the mission
of the Company is better served by such action, provided that overriding
obligations to other parties are met and such exemptions are not inconsistent
with other Company policies. Further, Executive may petition the Company for
license to make, market or sell a particular Invention.

(e) Injunction. The Executive acknowledges that monetary damages will not be an
adequate remedy for the Company in the event of a breach of this Section 9, and
that it would be impossible for the Company to measure damages in the event of
such a breach. Therefore, Executive agrees that, in addition to other rights and
remedies that the Company may have, the Company is entitled to an injunction
preventing Executive from any breach of this Section 9, and Executive hereby
waives any requirement that the Company post any bond in connection with any
such injunction. Executive further agrees that injunctive relief is reasonable
and necessary to protect a legitimate, protectible interest of the Company.

(f) Blue Pencil. If any court determines that the covenants contained in this
Section 9, or any part hereof, are unenforceable because of the duration or
geographic scope of such provision, such court shall have the power to reduce
the duration or scope of such provision, as the case may be, to as close to the
terms hereof as shall be enforceable and, in its reduced form, such provision
shall then be enforceable.

(g) Survival. The restrictive covenants contained in this Section 9 shall
survive the termination of this Agreement.

10. Miscellaneous.

(a) Representations of the Executive. The Executive represents and warrants to
the Company that this Agreement when executed by the Executive will not conflict
with any other agreement or obligation of the Executive and that the Executive
is not bound by any agreement with any third party which would prohibit the
Executive from his involvement with the Company or result in any liability to
the Executive or to the Company.

 

- 11 -



--------------------------------------------------------------------------------

(b) Binding Agreement. This Agreement and all rights of the Executive hereunder
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.

(c) Notice. Notices, demands and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered, if delivered personally, or (unless otherwise specified) mailed by
United States certified or registered mail, return receipt requested, postage
prepaid, and when received if delivered otherwise, addressed as follows:

If to the Executive:

Christian Ragot

3 Cottonwood Chase

Norwalk, CT 06851

If to the Company:

c/o FreightCar America, Inc.

Two North Riverside Plaza

Chicago, IL 60606

Attention: Chairman of the Board

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

(d) Amendments, Waivers, Governing Law, Validity, Counterparts and Entire
Agreement. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
the Executive and such officers of the Company as maybe specifically designated
by the Board. No waiver by either party hereto (the Company on one hand, and the
Executive, on the other hand) at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Illinois without regard
to its conflicts of law principles. The invalidity or enforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect. This

 

- 12 -



--------------------------------------------------------------------------------

Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument. This Agreement sets forth the entire agreement of the parties
hereto in respect of the subject matter contained herein and supersedes all
other agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto respect of the subject matter contained herein is hereby terminated and
canceled.

(e) Injunctive Relief. The Executive agrees that in addition to any other remedy
provided at law or in equity or in this Agreement, the Company shall be entitled
to a temporary restraining order and both preliminary and permanent injunctions
restraining Executive from violating any provision of Section 9 of this
Agreement.

(f) Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement, the Executive and the Company agree that all such
disputes shall be fully and finally resolved by binding arbitration conducted by
the American Arbitration Association (“AAA”) in Chicago, Illinois in accordance
with the AAA’s National Rules for the Resolution of Employment Disputes,
provided, however, that this arbitration provision shall not apply to, and the
Company shall be free to seek, injunctive or other equitable relief with respect
to any actual or threatened breach or violation by the Executive of his
obligations under Section 9 hereof in any court having appropriate jurisdiction.
The Executive acknowledges that by accepting this arbitration provision he is
waiving any right to a jury trial in the event of a covered dispute. The
arbitrator may, but is not required to, order that the prevailing party shall be
entitled to recover from the losing party its attorneys’ fees and costs incurred
in any arbitration arising out of this Agreement. The Company and the Executive
agree that the jurisdiction and venue for any disputes arising under, or any
action brought to enforce (or otherwise relating to), Section 9 of this
Agreement shall be exclusively in the courts in the State of Illinois, County of
Cook, including the Federal Courts located therein (should Federal jurisdiction
exist), and the Company and the Employee and hereby submit and consent to said
jurisdiction and venue.

(g) Withholding. All payments made to the Executive pursuant to this Agreement
shall be subject to applicable withholding taxes, if any, and any amount so
withheld shall be deemed to have been paid to the Executive for purposes of
amounts due to the Executive under this Agreement.

(h) Removal from any Boards and Positions. If the Executive’s employment is
terminated for any reason under this Agreement, he shall be deemed to resign
(i) if a member, from the Board or board of directors of any affiliate or any
other board to which he has been appointed or nominated by or on behalf of the
Company and (ii) from any position with the Company or any affiliate, including,
but not limited to, as an officer of the Company or any of its affiliates.

(i) Insurance; Indemnification. During the Term and through at least the fifth
anniversary of the Executive’s termination of employment from the Company, the
Company agrees to maintain the Executive as an insured party on all directors’
and

 

- 13 -



--------------------------------------------------------------------------------

officers’ insurance maintained by the Company for the benefit of its directors
and officers on at least the same basis as all other covered individuals and to
indemnify the Executive to the maximum extent permitted under applicable law.

(j) Voluntary Agreement. The Executive and the Company represent and agree that
each has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement. Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement, with the legal, tax
and other advisor and advisors of such party’s choice before executing this
Agreement, and have been fully advised as to same. This Agreement has been fully
and freely negotiated by the parties hereto, shall be considered as having been
drafted jointly by the parties hereto, and shall be interpreted and construed as
if so drafted, without construction in favor of or against any party on account
of its or his participation in the drafting hereof. The Company shall pay the
Executive’s reasonable legal fees and expenses incurred in negotiating and
preparing this Agreement, up to $12,000.

(k) Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

FREIGHTCAR AMERICA, INC.            

            /s/ Christian Ragot

By:  

/s/ Robert N. Tidball

                  Christian Ragot   Chairman of the Compensation Committee of
the Board of Directors      

 

- 14 -